Bloodworth, J.
The foregoing headnotes will be understood by reading the following statement of facts: W. W. Heaton, the plaintiff in error, was charged with embezzling “certain securities of [the] . . Bank of Tallapoosa, to wit, certain warehouse receipts delivered to him in the fall of the year 1920 by H. Y. Hutcheson . . as collateral security for notes then and there held by said bank.” The defendant filed a plea in abatement, on the grounds: (a) That certain grand-jurors who found the bill were disqualified to sit on the grand jury, for the reason that they were related to depositors in the bank from which the funds were alleged to have been embezzled. (6) That in drawing the grand jury from the box the judge, out of the presence of the accused and on his own knowledge of their relationship to the depositors and officers of the bank, 0and after conferring with others as to the competency of these jurors, laid the -names of certain of these jurors aside as disqualified, and did not put their names on the jury list, but drew others in their stead. (c) That prior to the finding of the special presentment the accused had not been arrested on this charge, nor did he have any notice or information of any sort that this investigation would be made by the grand jury at that term, (d) That at his first opportunity after notice that the special presentment had been returned against him -he made his objection thereto.
Counsel for the State demurred to the plea in abatement on the following grounds: (a) The plea is insufficient in law. (&) The grand jurors would not be disqualified upon the grounds stated in the plea, (c) The plea fails to state or show how the jurors would have been disqualified in the event they had been drawn for service in said case. (d) The plea fails to allege that the particular jurors whose names were not put on the jury list *197would have been qualified to act as grand jurors if they had been required to serve as such. The court sustained the demurrer in part and overruled it in part. A trial was had upon a traverse to the plea in abatement. After hearing the evidence the court directed the jury to render a verdict in favor of the traverse and against the plea. A motion for a new trial was made on this issue and was overruled. The case proceeded to trial upon its merits, and the jury returned a verdict finding the defendant guilty. After this hearing on the merits a motion for a new 'trial was made, and when that was overruled a bill of exceptions was filed.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.